Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 (depending on claim 2), line 1, the limitation “an interior water conduit” is indefinite because it was not clear whether such interior water conduit is same as “an interior water conduit” as set forth in line 5 of claim 1.  Also, it appears that claim 5 is redundant and same as lines 5-6 of claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forton U.S. Patent 5,478,281.
Claims 1, 4 and 5, Forton discloses a swimming pool slide comprising a pool slide shell (10); a slide flume (12) formed in the shell and configured to direct downhill sliding motion of a human rider from a top end (14) of the flume to and past a bottom end (16) of the flume; a water conduit/line (38) configured to transport water through the slide shell to the top end of the flume (see Figs. 1 and 3);  a slide base (18, 40) configured to allow re-positioning of the slide to a proper/desired position relative to a pool edge (not shown).  Furthermore, Forton discloses (column 2, lines 48-51) the conduit (38) of Forton is connected to an outlet side of a water filter pump (not shown), in parallel with direction escutcheons (not shown) distributed around the pool which serve as flow outlets.  Thus, the escutcheons are considered a water source fixture fixed in a pool deck.
Finally, the shell base (ladder 18 and support members 40) configured to allow re-positioning of the slide to a proper/desired position relative to a pool edge after having connected the conduit (38) to a water source fixture fixed in the pool deck.
Claim 2, since there is no specific structural feature of the anti-wicking lip recited to perform the claimed function, the lip at the end portion (16) of the flume of Forton is more than capable of performing the claimed function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forton in view of Hagerty U.S. Patent 6,575,840.
Claim 6, It is noted that Forton fails to disclose a water streamer shaper carried by the shell as claimed.  However, Hagerty also disclose a pool slide comprising a pool slide shell; a water conduit (see Fig. 5) extending through an interior of the slide shell; a water stream shaper (64) carried by the slide shell adjacent the upper end of the slide shell and comprising a manifold (73) configured to receive a water stream though a manifold intake from the water conduit upper end (71), to re-shape the water stream into a sheet, and to redirect the water stream onto the slide flume through a manifold exit (74).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the escutcheon (30) with the water stream shaper of Hagerty as discussed above for the purpose of evenly distribute the water on the slide shell upper end.
Claim 7, the manifold of Hagerty widen outwardly at diffusing cavity (62) in at least one dimension toward the manifold exit.
.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-11 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428. The examiner can normally be reached M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KIEN T NGUYEN/Primary Examiner, Art Unit 3711